                   Case: 1:16-cr-00793 Document #: 65 Filed: 04/24/19 Page 1 of 1 PageID #:228

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                 Return
   Case No:               Date and Time Warrant Executed:              Copy of Warrant and Inventory Left With:
                                                                       ~ ..( e<.:>c,.,.1 C.T'v I M.a.lL..b'v..,_. 'fEC>t .         lUf- .
                                                                          ;it:,°;a~,\ (v 1-i .iJ. I•   I   -   •   • • ,.... - ,

   Inventory made in the presence of:


   Inventory of the property taken and name of any person(s) seized:

   (,) -     (~v~~             C:::'L. l   oe ( (o       0~   ~t..~H     ~ V(l.
               5 J~    : g L- I ci 0 ·lZ.,ec I & "( lS




                                                              Certification

           I declare under penalty of perjuxy that this inventory is correct and was returned along with the original warrant
   to the designated judge.

    Date:    q/~'-1 f't 01'{
                                                                                               Executing officer's signature


                                                                                                       Printed name and title
